Citation Nr: 0809592	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-30 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant claims he had World War II service with 
recognized guerrilla units in the service of the United 
States Armed Forces for the Far East (USAFFE).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits.  This claim was remanded 
in July 2006 to schedule the appellant for a Travel Board 
hearing.  

In April 2007, the appellant testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO.  A 
transcript of the hearing is of record.



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based on a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002; 38 C.F.R. 
§§ 3.40, 3.203 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the 
Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error.

The Board now turns to the merits of the appeal.

The veteran claims that he is entitled to VA benefits based 
on his service with a guerilla unit with the USAFFE.  In 
support of his claim he has submitted a certification from 
the Commonwealth of the Philippines, Philippine Army, which 
certifies that he enlisted with the Army of the Philippines, 
H Co 108th Inf Regt 105th Div, in August 1943 and was 
discharged in June 1946.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 
38 U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  But see Pelea 
v. Nicholson, 19 Vet. App. 296 (2005) (discussing regulatory 
interplay between 38 C.F.R. §§ 3.41 and 3.203), vacated, 20 
Vet. App. 93 (2006) (per curiam order) .

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Thus, if the United States service 
department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in October 2004 that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

The appellant has submitted the Commonwealth of the 
Philippines, Philippine Army, certification discussed above 
as well as his written communications, to include his own 
affidavit, and Travel Board hearing testimony that describe 
his service.  However, this evidence does not satisfy the 
requirement of either official documentation issued by a 
United States service department or verification of the 
claimed service by such a department.  See 38 C.F.R. 
§ 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

The appellant's own assertions as to his particular service 
fail to meet the requirements of 38 C.F.R. § 3.203(a) because 
the assertions do not constitute a document or a verification 
from a United States service department.  On the other hand, 
the United States service department's (i.e., the NPRC's) 
communications that failed to verify the alleged service are 
binding on VA.  38 C.F.R. § 3.203; Duro, supra.  The service 
department has determined that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the United States Armed Forces.  
Moreover, the certificates that he submitted do not show the 
type of service needed as a prerequisite for entitlement to 
VA benefits.  The appellant did not have the type of 
qualifying service, enumerated in 38 C.F.R. § 3.40, that 
would confer basic eligibility for VA benefits.  Thus, the 
Board must deny the appellant's claim for entitlement to VA 
benefits on the basis of a lack of legal merit or of 
entitlement under the law.  See Sabonis, supra.


ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


